Supreme Court of Florida
                                    ____________

                                    No. SC12-677
                                    ____________

                                 JERMAINE LEBRON,
                                     Appellant,

                                          vs.

                                 STATE OF FLORIDA,
                                      Appellee.

                                   [January 30, 2014]

PER CURIAM.

      Jermaine Lebron seeks review of an order of the circuit court that denied his

motion to vacate a judgment of conviction of first-degree murder and a sentence of

death under Florida Rule of Criminal Procedure 3.851. We have jurisdiction. See

art. V, § 3(b)(1), Fla. Const.

                    FACTS AND PROCEDURAL HISTORY

      A jury convicted Jermaine Lebron of the 1995 first-degree murder and

robbery with a firearm of Larry Neal Oliver. See Lebron v. State, 799 So. 2d 997,

1004 (Fla. 2001) (Lebron I). In affirming Lebron’s convictions, this Court detailed

the facts surrounding the murder:
       According to eyewitnesses, [Oliver, who worked with one of
Lebron’s acquaintances, Danny Summers,] had been lured to a house
in Osceola County (the “Gardenia house”) where Lebron and several
others were staying after Lebron offered to sell [Oliver] some
“spinners” for his truck. Shortly after [Oliver] arrived at the home,
Lebron called to him to come toward the back bedrooms. As [Oliver]
entered the hallway leading to the bedrooms, he was forced to lie face
down, and was shot at short range in the back of the head. . . . Money,
checks, and a credit card were taken from [Oliver], and stereo
equipment was stripped from his truck. Lebron directed others
present at the time to burn [Oliver’s] identification papers, to dispose
of [his] body, and to clean up the area where [he] had been shot.
       Over the next several days, Lebron and some of the others used
[Oliver’s] credit card, pawned his stereo equipment, and cashed his
checks. An attempt was also made to burn [Oliver’s] truck. . . .
Shortly thereafter, Lebron left for New York City, the place where
“Legz Diamond,” a topless juice bar owned by his mother, was
located.
       [Oliver’s] body was later discovered in a rural area near the
Walt Disney World property. Although the body was covered with a
blanket and some shrubs, it was still visible from the road.
       The medical examiner, Dr. Julia Martin, performed the autopsy
on Oliver’s body after it was discovered. She testified that . . . [t]here
were no bruises to the hands consistent with defensive wounds. The
cause of death, which was instantaneous, was from a shotgun wound
to the head.
       After Lebron left for New York, the others having knowledge
of the event reported the murder to law enforcement officers. . . . All
of the witnesses other than the Tocci brothers gave statements which
were consistent throughout, and also consistent with what the police
were able to verify with evidence and other statements (such as where
the body was hidden; where the truck was burned; how the checks
were cashed; and where Oliver’s property was pawned).
       At about the same time, a crime-scene investigation was being
conducted by the Osceola County Sheriff’s Department. Investigators
observed several drops of what appeared to be dried blood in a big
area at the southeast bedroom door of the home where the event
allegedly occurred. They also discovered what appeared to be blood
that had some foreign substance on it. The area was at least twelve to



                                  -2-
      fourteen inches in diameter. A very strong stench of dried blood was
      detected immediately upon entering the residence.
             Plastic balls were found inside the southeast bedroom, along
      with sponges and pellets. A spent Winchester twelve-gauge pheasant
      shotgun shell was found in a drawer in another bedroom. In a third
      bedroom, the police found four shotgun shells and the decedent’s ring
      in a pair of sneakers.
             Shortly after these eyewitness reports were made to law
      enforcement, Lebron, accompanied at the time by Stacie Kirk and
      Howard Kendall (who was involved in burning Oliver’s truck), was
      apprehended in a car parked on the street outside of Legz Diamond,
      and arrested. Incident to the arrest, a search of the vehicle was
      conducted, and a day planner was recovered from the center console
      underneath the dashboard between the passenger seat and the driver’s
      seat. Upon opening the planner, an identifying card with the name
      “Larry N. Oliver” was found. Detective Rodriguez retrieved the
      planner and secured it for safekeeping. He also found four shotgun
      shells in the center console.

Id. at 1001-02.

      Lebron’s first trial resulted in a mistrial due to a jury deadlock. Id. at 1001.

During the guilt phase of the second trial, the jury found the following on special

verdict forms: (1) Lebron was guilty of first-degree felony murder; (2) Oliver was

killed by someone other than Lebron; (3) Lebron did not possess a firearm during

the commission of the felony murder; (4) Lebron was guilty of robbery with a

firearm; and (5) Lebron possessed a firearm during the commission of the robbery.

Id. at 1004. During the penalty phase for this proceeding, the jury recommended

the death penalty by a vote of seven to five and the trial court sentenced Lebron to

death. Id. at 1006-08. In 2001, this Court affirmed Lebron’s convictions but

vacated the death sentence and remanded for a new penalty phase because the trial

                                         -3-
court erred when it: (1) found the felony probation aggravating factor, in violation

of the ex post facto doctrine; and (2) rejected the minor participant mitigating

factor based on an improper finding that Lebron shot Oliver, which was contrary to

the special finding of the jury that someone other than Lebron shot Oliver. Id. at

1020-22. 1

      After a second penalty phase, a jury again recommended the death penalty

by a vote of seven to five. Lebron v. State, 894 So. 2d 849, 852 (Fla. 2005)

(Lebron II). The trial court again sentenced Lebron to death. Id. In 2005, this

Court vacated that death sentence and remanded for a third penalty phase because

we concluded that the probative value of the evidence presented to establish the

prior violent felony aggravating factor was far outweighed by its prejudicial effect.

Id. at 853-56.

      After a third penalty phase ended in a mistrial, a fourth penalty phase was

held on August 16, 2005. Lebron v. State, 982 So. 2d 649, 656 (Fla. 2008)

(Lebron III). During that proceeding, the State presented the testimony of

Detective Andrew Lang, who provided a summary of the facts surrounding



       1. On direct appeal, Lebron raised the following guilt phase claims: (1)
double jeopardy barred Lebron’s retrial; (2) the trial court erred when it denied
Lebron’s motion to continue the retrial due to the absence of trial counsel; and (3)
the trial court erred when it denied Lebron’s motion to recuse based upon an
alleged ex parte communication between the judge and the prosecutor regarding a
scheduling matter. Lebron I, 799 So. 2d at 1008 n.8.


                                        -4-
Oliver’s murder. Id. The State also presented victim impact evidence from

Oliver’s mother and exhibits which included: (1) proof of Lebron’s prior violent

felony convictions; (2) pictures of the deceased Oliver and the hallway at the crime

scene; and (3) evaluations of mental health professionals who analyzed Lebron.

Id. at 656.

      The defense presented only Jocelyn Ortiz, Lebron’s mother, who testified

with regard to her relationship with Lebron and his troubled childhood. Id. The

defense also introduced exhibits which included: (1) the charges and convictions of

the other individuals involved in the Oliver murder; (2) reports with regard to

Lebron’s prior arrest in New York for attempted robbery (which disclosed that he

was seventeen at the time, and that a codefendant possessed a gun during the

crime); and (3) reports addressing Lebron’s attendance and performance at various

schools and group homes during his teenage years. Id.

      Again, the jury returned a recommendation of death by a vote of seven to

five. Id. The jury found that three aggravating factors had been established, for

which the trial court required the jurors to record a numerical vote for each: (1)

Lebron had been convicted of a prior violent felony (twelve to zero); (2) the

murder of Oliver was committed while Lebron was engaged in a robbery (twelve

to zero); and (3) the murder of Oliver was committed for financial gain (nine to

three). Id. at 656 n.4. The jury also found the following with regard to mitigation:



                                         -5-
(1) Lebron was not merely an accomplice whose participation was relatively minor

(twelve to zero); (2) Lebron’s age was not a mitigating factor (twelve to zero); (3)

no aspect of Lebron’s character, record, or background was a mitigating factor

(nine to three); and (4) no other circumstance of the murder was a mitigating factor

(twelve to zero). Id. at 656 n.5.

        On October 20, 2005, the trial court conducted a Spencer 2 hearing. Id. at

657. During that hearing, the trial court considered the testimony of State witness

Howard Kendall, who testified regarding Lebron’s involvement in a separate and

unrelated criminal trial that involved victim Roger Nasser. 3 The defense presented

various school records and asserted that the aggravating factors should receive

limited weight because: (1) this Court does not typically give great weight to either

the during the course of a robbery or the pecuniary gain aggravator, and here, the

robbery also benefited other individuals involved in its commission; (2) when

Lebron committed the attempted robbery in New York, he was a juvenile and an

accessory as evidenced by his probation sentence, and the main culprit used a gun

that contained blanks; (3) Lebron was provoked by Brandi Gribben’s threats,




      2. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

      3. Lebron was convicted of robbing and kidnapping Nasser. The incident in
question occurred approximately one week after Oliver’s murder. Lebron III, 982
So. 2d at 657 n.7.


                                        -6-
which mitigates the aggravated assault that he committed against her; 4 and (4)

Lebron did not possess a firearm when he robbed and kidnapped Nasser. Id.

Conversely, the State presented a summary of psychological reports and asserted

that Lebron unjustifiably murdered Oliver. Id.

      On December 27, 2005, the trial court for the third time sentenced Lebron to

death. Id. The court found that the State had proven beyond a reasonable doubt

that: (1) Lebron was previously convicted of a violent felony; and (2) the capital

felony was committed while Lebron was engaged in or an accomplice in the

commission of a robbery (the court merged this aggravating factor with the

financial gain aggravating factor). Id. The trial court did not assign these

aggravating factors a particular weight, but rather found them to be “present.” Id.

at 667. The trial court did not find any statutory mitigating factors, but did find the

following nonstatutory mitigation with regard to Lebron: (1) his mother used drugs

(very little weight); (2) he performed poorly in school (some weight); (3) he was

good with children (very little weight); (4) the profile of his parents was mitigating

(very little weight); (5) his mother rejected him and had negative feelings about

him (some weight); (6) he behaved properly during trial (very little weight); and

(7) he had emotional and mental health problems, and he lacked the “world’s best

      4. Lebron was convicted of aggravated assault with a firearm against
Gribben. This incident occurred only a few days before Oliver’s murder. Id. at
657 n.8.


                                         -7-
mother” (little weight). Id. Finally, the trial court found that the death sentence

was supported by an Enmund 5-Tison 6 analysis because Lebron was a major

participant in the murder of Oliver, and Lebron had demonstrated a reckless

disregard for human life. Id. at 657-58.

      On appeal, Lebron raised six claims alleging: (1) the trial court erred in its

mitigation findings when it considered and relied on evidence not contained in the

record; (2) the trial court improperly required the jurors to record a numerical vote

for findings with regard to each aggravating and mitigating factor presented; (3)

Florida’s capital sentencing scheme is unconstitutional under Ring v. Arizona, 536

U.S. 584 (2002); (4) Florida’s standard penalty phase jury instructions are

unconstitutional; (5) execution by lethal injection constitutes cruel and unusual

punishment; and (6) the imposition of the death sentence here is disproportionate.

Id. at 658-70.

      With respect to the first claim, we held that the trial court, in the sentencing

order, relied on information that had not been introduced during the 2005 penalty

phase in finding the existence of aggravating and mitigating factors. Id. at 658.

However, we conducted an independent review of the evidence from the 2005




      5. Enmund v. Florida, 458 U.S. 782 (1982).

      6. Tison v. Arizona, 481 U.S. 137 (1987).


                                           -8-
penalty phase proceedings, and denied the claim. Id. at 659-64. We then denied

the remainder of Lebron’s claims and affirmed his sentence of death. Id. at 670.

                                 Proceedings Below

      On June 18, 2009, Lebron filed a Motion to Vacate Judgment of Convictions

and Sentences. In claim one, Lebron alleged that counsel was ineffective during

his second guilt phase trial for the failure to: (A) file a motion to suppress based

upon an illegal search of the vehicle Lebron was in when arrested in New York;

(B) present Robert Spears and Charlotte Spears as witnesses; (C) properly conduct

jury selection, including counsel’s failure to (1) object to the improper questioning

and dismissal of an African-American juror, (2) ensure that the law was properly

explained to the jury, and (3) move to strike a panel of jurors or effectively

rehabilitate the panel; (D) move for a mistrial based on the State’s improper

opening statement that referenced witnesses and evidence that were not presented

during trial, as well as references to collateral crimes; (E) properly impeach State

witnesses; (F) move for a mistrial based on the improper introduction of other

crimes evidence; (G) present Roswell Summers to rebut the testimony of Danny

Summers; and (H) object to the speculative and hearsay testimony of Detective

Martin Rodriguez.

      In claim two, Lebron alleged that counsel was ineffective during his fourth

penalty phase trial for the failure to: (A) conduct a reasonably competent



                                         -9-
mitigation investigation and to present mitigation concerning Lebron’s background

and history; (B) present evidence of Lebron’s drug use during the weeks and

months before the homicide; (C) present evidence of incomplete brain

development; (D) present positive prisoner evidence; (E) present expert testimony

with regard to Lebron’s mental illness and cognitive brain dysfunction; (F) present

expert testimony with regard to Lebron’s adverse development; (G) properly

appeal the Nasser convictions which led to the imposition of the prior violent

felony aggravator; and (H) present evidence and expert testimony about Lebron’s

activities from ages 18 to 21 and establish that his adverse development, mental

health, and neurological problems were present at the time of the homicide. In

addition, Lebron claimed cumulative error during both the guilt and penalty phases

of his trial. Lebron also alleged that section 945.10, Florida Statutes (2009),

infringes on his constitutional rights by preventing him from knowing the identity

of the members of the execution team. Finally, Lebron asserted that by executing

him, the State will violate the Eighth Amendment prohibition against cruel and

unusual punishment because he may be incompetent at the time of execution.

      Following a case management conference/Huff 7 hearing, the postconviction

court ordered an evidentiary hearing on claims 1(B), 1(G), 2(A), 2(B), 2(D), 2(E),

2(F), 2(G), and 2(H). The evidentiary hearing was held on November 7-10, 2011.

      7. Huff v. State, 622 So. 2d 982 (Fla. 1993).


                                        - 10 -
In addition to his own testimony, Lebron presented three witnesses. Dr. Mark

Cunningham, a clinical forensic psychologist, testified that Lebron exhibited thirty-

two major adverse developmental factors that impacted Lebron’s childhood, his

teen years, and his moral culpability. Dr. Hyman Eisenstein, a neuropsychologist

and an expert in the fields of clinical psychology, forensic psychology, and

neuropsychology, diagnosed Lebron with six psychiatric and behavioral disorders

and determined that Lebron suffers from functional brain impairment, frontal lobe

impairment, and cognitive brain dysfunction. Dr. Eisenstein also concluded that

Lebron suffered from extreme mental disturbance at the time of the murder.

Robert Norgard, Lebron’s penalty phase counsel, testified about the strategy he and

co-counsel Harvey Slovis developed during their representation of Lebron. The

State presented one witness, Dr. Jeffrey Danziger, a psychiatrist and expert in

forensic psychiatry and addictionology, who refuted the findings of Dr.

Cunningham and Dr. Eisenstein and diagnosed Lebron with, among other things,

antisocial personality disorder.

      On March 13, 2012, the postconviction court issued an order denying all

claims presented in Lebron’s motion to vacate. This appeal follows.




                                       - 11 -
                                    ANALYSIS

                                Standard of Review

      Lebron first challenges the postconviction court’s denial of his eight guilt

phase claims. Ineffective assistance of counsel claims are evaluated in accordance

with the United States Supreme Court’s decision in Strickland v. Washington, 466

U.S. 668, 687 (1984). We have previously described what a defendant must

establish to succeed on a claim that trial counsel was ineffective:

      [T]he test when assessing the actions of trial counsel is not how, in
      hindsight, present counsel would have proceeded. See Cherry v.
      State, 659 So. 2d 1069, 1073 (Fla. 1995). On the contrary, a claim for
      ineffective assistance of trial counsel must satisfy two criteria. First,
      counsel’s performance must be shown to be deficient. Strickland[,
      466 U.S. at 687]. Deficient performance in this context means that
      counsel’s performance fell below the standard guaranteed by the Sixth
      Amendment. Id. When examining counsel’s performance, an
      objective standard of reasonableness applies, id. at 688, and great
      deference is given to counsel’s performance. Id. at 689. The
      defendant bears the burden to “overcome the presumption that, under
      the circumstances, the challenged action ‘might be considered sound
      trial strategy.’ ” Id. (quoting Michel v. Louisiana, 350 U.S. 91, 101
      (1955)). This Court has made clear that “[s]trategic decisions do not
      constitute ineffective assistance of counsel.” See Occhicone v. State,
      768 So. 2d 1037, 1048 (Fla. 2000) [(Occhicone II)]. There is a strong
      presumption that trial counsel’s performance was not ineffective. See
      Strickland, 466 U.S. at 669.
              Second, the deficient performance must have prejudiced the
      defendant, ultimately depriving the defendant of a fair trial with a
      reliable result. [Id. at] 689. A defendant must do more than speculate
      that an error affected the outcome. Id. at 693. Prejudice is met only if
      there is a reasonable probability that “but for counsel’s unprofessional
      errors, the result of the proceeding would have been different. A
      reasonable probability is a probability sufficient to undermine



                                        - 12 -
      confidence in the outcome.” Id. at 694. Both deficient performance
      and prejudice must be shown. Id.

Bradley v. State, 33 So. 3d 664, 671-72 (Fla. 2010) (parallel citations omitted).

Because Strickland requires that a defendant establish both deficiency and

prejudice, an appellate court evaluating a claim of ineffectiveness is not required to

issue a specific ruling on one component of the test when it is evident that the other

component is not satisfied. See Mungin v. State, 932 So. 2d 986, 996 (Fla. 2006).

      Further, we examine ineffective assistance claims under a mixed standard of

review because the performance and prejudice elements of Strickland present

mixed questions of law and fact. Bradley, 33 So. 3d at 672. Postconviction courts

hold a superior vantage point with respect to questions of fact, evidentiary weight,

and observations of the demeanor and credibility of witnesses. See Cox v. State,

966 So. 2d 337, 357-58 (Fla. 2007). As a result, this Court defers to the

postconviction court’s factual findings so long as those findings are supported by

competent, substantial evidence. See Bradley, 33 So. 3d at 672. However, this

Court reviews the postconviction court’s legal conclusions de novo. Id.




                                        - 13 -
                               Guilt Phase Claims 8

                      Failure to File a Motion to Suppress

      Shortly after eyewitness reports of Oliver’s murder were received by law

enforcement, Lebron, Stacie Kirk, and Howard Kendall were apprehended in a

parked stolen Chevy Blazer which was located on the street outside Legz Diamond

in New York. Lebron I, 799 So. 2d at 1002. All three individuals were ordered

out of the vehicle, and Lebron and Kendall were immediately taken into custody.

Id. Incident to the arrest, Detective Rodriguez searched the vehicle. Id. A day

planner was recovered from the center console, and inside the planner was an

identification card with the name “Larry N. Oliver.” Id. Detective Rodriguez also

found four shotgun shells in the center console. Id.

      Lebron alleges that his trial counsel performed deficiently when he failed to

file a motion to suppress the evidence discovered during the search of the stolen

Chevy Blazer. He contends that Chimel v. California, 395 U.S. 752, 763 (1969),

permits law enforcement officers to conduct a search of an automobile incident to

       8. Before addressing Lebron’s guilt phase claims, we note that both Norgard
and Slovis represented Lebron during his first guilt phase trial, which ended in a
mistrial. During retrial, however, Norgard was involved in another capital case,
and was unable to participate in the pretrial and guilt phase proceedings. Lebron I,
799 So. 2d at 1001. These proceedings were conducted with only Slovis appearing
on Lebron’s behalf. Id. Nevertheless, Norgard did represent Lebron during all
four of his penalty phase proceedings. During the evidentiary hearing, Lebron did
not present Slovis as a witness, but instead relied exclusively upon the testimony of
Norgard even though Lebron challenges several aspects of Slovis’ performance
during his 1998 guilt phase trial.

                                       - 14 -
arrest only to protect an officer’s safety or to prevent the destruction of evidence.

Thus, Lebron claims that the search of the stolen Blazer was unjustified and illegal

because the two justifications that support the search incident to arrest warrant

exception were not present as he and the other individuals were already in police

custody.

      Without addressing deficiency, we conclude that this claim fails the

prejudice prong of Strickland. To establish prejudice as a result of trial counsel’s

failure to file a motion to suppress, a defendant must demonstrate that the motion

would have been successful, and the evidence in question would have been

excluded. See Zakrzewski v. State, 866 So. 2d 688, 694 (Fla. 2003) (“[W]here

defense counsel’s failure to litigate a Fourth Amendment claim competently is the

principal allegation of ineffectiveness, the defendant must also prove that his

Fourth Amendment claim is meritorious.” (quoting Kimmelman v. Morrison, 477

U.S. 365, 375 (1986)).

      The United States Supreme Court has held that, subject only to a few well-

delineated exceptions, searches conducted without prior judicial approval are per

se unreasonable under the Fourth Amendment. Katz v. United States, 389 U.S.

347, 357 (1967). Among the exceptions to the warrant requirement is a search

incident to a lawful arrest. See Weeks v. United States, 232 U.S. 383, 392 (1914).

In Chimel, the Supreme Court held that a search incident to an arrest may only



                                         - 15 -
include the arrestee’s person and the area “within his immediate control,” which

includes the area within which the arrestee might gain possession of a weapon or

destructible evidence. 395 U.S. at 763. The search conducted in Chimel occurred

inside the home of the defendant. Id. at 753. Twelve years after Chimel, the

Supreme Court considered the applicability of the search incident to arrest

exception in the context of automobile searches. See New York v. Belton, 453

U.S. 454, 460 (1981). In Belton, the Supreme Court held that when an officer

lawfully arrests the occupant of an automobile, the officer may, as a

contemporaneous incident of that arrest, search the passenger compartment of the

automobile and any containers therein. Id. This holding was

      widely understood to allow a vehicle search incident to the arrest of a
      recent occupant even if there is no possibility the arrestee could gain
      access to the vehicle at the time of the search. This reading may be
      attributable to Justice Brennan’s dissent in Belton, in which he
      characterized the Court’s holding as resting on the “fiction . . . that the
      interior of a car is always within the immediate control of an arrestee
      who has recently been in the car.” [453 U.S.] at 466. Under the
      majority’s approach, he argued, “the result would presumably be the
      same even if [the officer] had handcuffed Belton and his companions
      in the patrol car” before conducting the search. Id. at 468.
              Since we decided Belton, Courts of Appeals have given
      different answers to the question whether a vehicle must be within an
      arrestee’s reach to justify a vehicle search incident to arrest, but
      Justice Brennan’s reading of the Court’s opinion has predominated.
      As Justice O’Connor observed, “lower court decisions seem now to
      treat the ability to search a vehicle incident to the arrest of a recent
      occupant as a police entitlement rather than as an exception justified
      by the twin rationales of Chimel.” Thornton [v. United States], 541
      U.S. [615, 624 (2004)] (opinion concurring in part). Justice Scalia has
      similarly noted that, although it is improbable that an arrestee could

                                        - 16 -
      gain access to weapons stored in his vehicle after he has been
      handcuffed and secured in the backseat of a patrol car, cases allowing
      a search in “this precise factual scenario . . . are legion.” Id. at 628
      (opinion concurring in judgment) (collecting cases). Indeed, some
      courts have upheld searches under Belton” even when . . . the
      handcuffed arrestee has already left the scene.” 541 U.S. at 628
      (same).

Arizona v. Gant, 556 U.S. 332, 341-43 (2009) (parallel citations; footnote omitted).

This interpretation of Belton predominated until 2009—twelve years after

Lebron’s first guilt phase trial—when the Supreme Court in Gant rejected this

broad reading of Belton and narrowed the search incident to arrest exception to

permit police to search a vehicle incident to a recent occupant’s arrest only when

the arrestee is unsecured and within reaching distance of the passenger

compartment at the time of the search or when it is “reasonable to believe evidence

relevant to the crime of arrest might be found in the vehicle.” Id. at 343.9

      As the recent holding of the Supreme Court in Gant indicates, the law in

effect at the time of Detective Rodriguez’s search of the stolen Chevy Blazer

incident to the arrest of Lebron was well settled. Under Belton, law enforcement

officers were permitted to search a vehicle incident to the arrest of a recent

occupant even if there was no possibility the arrestee could gain access to the

       9. As noted by the Fourth District in Flowers v. State, 54 So. 3d 1049, 1049
(Fla. 4th DCA 2011), the United States Supreme Court’s decision in Gant is “an
evolutionary refinement in Fourth Amendment law and not a development of
fundamental significance, a major constitutional change, or jurisprudential
upheaval that requires retroactive application.”


                                        - 17 -
vehicle at the time of the search. See Gant, 556 U.S. at 342. At the time of the

search, Detective Rodriguez knew there was an active arrest warrant for Lebron for

the murder and armed robbery of Oliver. He also knew that Lebron and his

accomplices were driving a stolen Chevy Blazer. It was reasonable for Detective

Rodriguez to believe the stolen vehicle contained relevant evidence relating to

those crimes and it was lawful under Belton for him to search the car incident to

placing Lebron and Kendall into custody. This Court has “consistently held that

trial counsel cannot be held ineffective for failing to anticipate changes in the law,”

Cherry v. State, 781 So. 2d 1040, 1053 (Fla. 2000), and Lebron cannot now rely

upon the later holding in Gant to contend that his counsel performed ineffectively

by failing to file a meritless motion to suppress. See Johnston v. State, 63 So. 3d

730, 740 (Fla. 2011) (holding that counsel cannot be deemed ineffective for failing

to file a meritless motion).

      Furthermore, even if we were to assume that Detective Rodriguez’s search

of the vehicle was improper under the search incident to arrest warrant exception,

the evidence discovered in the stolen car would still have been admissible because

the fruit of the poisonous tree doctrine does not automatically render any and all

evidence inadmissible. See Moody v. State, 842 So. 2d 754, 759 (Fla. 2003). A

court may admit evidence obtained outside the scope of a warrant exception if the

State can show that: (1) an independent source existed for the discovery of the



                                        - 18 -
evidence; (2) the evidence would have inevitably been discovered in the course of

a legitimate investigation; or (3) sufficient attenuation existed between the

challenged evidence and the illegal conduct. Here, the second exception applies.

See Nix v. Williams, 467 U.S. 431, 447 (1984). Lebron was apprehended in a

stolen Chevy Blazer. That vehicle, as direct evidence of a car theft and not

lawfully in the possession of its owner, would have been held by law enforcement

and subject to an inventory search. See Rolling v. State, 695 So. 2d 278, 294 (Fla.

1997). That search would have independently led the police to the challenged

evidence notwithstanding Lebron’s allegation of police misconduct. See Moody,

842 So. 2d at 759. Accordingly, this evidence was properly admitted under either

the search incident to arrest exception to the warrant requirement or the inevitable

discovery exception to the exclusionary rule. As a result, Lebron has failed to

satisfy the prejudice prong of Strickland because he has failed to provide a basis

upon which the motion would have successfully led to the exclusion of evidence in

question. See Zakrzewski, 866 So. 2d at 694. We deny relief on this claim.

  Failure to Present Robert and Charlotte Spears as Witnesses During Trial

      Lebron next alleges that Robert and Charlotte Spears reported that they saw

two white males drive the victim’s truck eastbound on Interstate 4 toward Daytona

Beach between the time of the homicide and the discovery of the victim. Lebron

claims this testimony was critical because it would have supported his recorded



                                        - 19 -
statement to police that he never saw the victim’s truck and contradicted testimony

presented by the State regarding the location of the truck during that time. This

claim fails for several reasons.

      First, it is insufficiently pled. Lebron does not allege specific facts in

support of his claim that counsel provided deficient performance that prejudiced

his guilt phase trial. See Spera v. State, 971 So. 2d 754, 758 (Fla. 2007) (holding

that a motion claiming ineffective assistance must include facts in support of both

deficient performance of counsel and prejudice to the defendant, and instructing

that the failure to sufficiently allege both prongs will result in summary denial of

the claim); see also Rhodes v. State, 986 So. 2d 501, 513-14 (Fla. 2008). Rather,

Lebron’s strongest allegation of ineffectiveness with regard to this claim is that

“Norgard’s recollection regarding several important aspects of the trial preparation

[was] suspect at best.” Even though Lebron felt this evidence was “critical,” his

mere feelings about the strength of a claim do not constitute sufficient facts to

establish both deficient performance and prejudice.

      Further, Lebron’s claim is also facially insufficient because he has failed to

demonstrate that either Robert or Charlotte Spears would have been willing or able

to testify during Lebron’s 1998 guilt phase trial. See Melton v. State, 949 So. 2d

994, 1003 (Fla. 2006) (“If a witness would not have been available to testify at

trial, then the defendant will not be able to establish deficient performance or



                                        - 20 -
prejudice from counsel’s failure to call, interview, or investigate that witness.”)

(quoting Nelson v. State, 875 So. 2d 579, 583 (Fla. 2004)). In Nelson, this Court

held that to present a facially sufficient claim alleging the ineffectiveness of

counsel for failing to present certain witnesses, a postconviction motion must

include an assertion that those witnesses would in fact have been available to

testify at trial. 875 So. 2d at 584. Here, not only does Lebron’s postconviction

motion fail to specifically allege that either Robert or Charlotte Spears would have

been available to testify, but Lebron’s postconviction counsel stated during the

evidentiary hearing that he was unsuccessful in his attempts to locate the Spears.

Thus, Lebron has failed to present any evidence demonstrating that the Spears

would have been able to testify during Lebron’s 1998 trial. Further, the alleged

evidence was never presented.

      Second, Lebron has failed to demonstrate that his trial counsel performed

deficiently. During the evidentiary hearing, counsel testified that he did not

specifically remember the Spears; however, he did recall that based on testimony

and evidence presented during trial, the defense made a strategic decision not to

present a case because it wanted to retain the ability to have the last word with the

jury before deliberations. 10 This testimony suggests a carefully considered and


      10. At the time of Lebron’s 1998 guilt phase trial, Florida Rule of Criminal
Procedure 3.250 provided that “a defendant offering no testimony in his or her own
behalf, except the defendant’s own, shall be entitled to the concluding argument

                                         - 21 -
planned defense and provides a proper evidentiary basis for the trial court’s denial

of relief on this claim. See Occhicone II, 768 So. 2d at 1048 (holding that defense

counsel’s decision not to present evidence or witnesses because counsel believed

that it was more important to have the first and last closing arguments did not

constitute deficient performance). Accordingly, we deny relief on this claim.

                   Failure to Properly Conduct Jury Selection

      Lebron next alleges that counsel Slovis was not qualified to conduct jury

selection in a death penalty case, and contends that Slovis performed deficiently in

three ways. First, Lebron alleges that Slovis failed to properly object to the

striking of Juror Simmons—one of only two African-Americans in the venire—

after the trial court struck the juror for cause due to financial hardship.




before the jury.” In re Amend. to the Fla. Rules of Crim. Pro.-Final Arguments,
957 So. 2d 1164, 1165 (Fla. 2007). In 2006, the Legislature created a new
statutory provision, section 918.19, Florida Statutes, governing closing statements
in criminal trials. The statute provides that the prosecution shall present the first
closing, the defendant may respond, and the prosecution may then reply in rebuttal.
Id. at 1166. In response to the change in the law, this Court amended rule 3.250 to
eliminate the portion of the rule providing that the defense has the right to
conclude closing statements if the defendant offered no evidence during trial other
than his or her own testimony. Id. We also adopted Florida Rule of Criminal
Procedure 3.381 which states that in all criminal prosecutions, “the prosecuting
attorney shall be entitled to an initial closing argument and a rebuttal closing
argument before the jury or the court sitting without a jury.” See F. R. Crim. P.
3.381; see also Id. at 1166-67. Thus, although it is not currently the law, at the
time of Lebron’s trial, the rules of criminal procedure provided a strategic
advantage to defense counsel for not presenting witness testimony.


                                         - 22 -
      During jury selection, Juror Simmons testified that his commute to the

courthouse involved an hour-and-a-half to two-hour bus ride on two different

buses, and that he could not afford to continue to pay for bus trips to the

courthouse. The trial court indicated that it would excuse Juror Simmons for

financial hardship if there were no objections. Lebron’s counsel objected and

offered to have his driver provide the juror with transportation to the courthouse.

Slovis further requested that the court require the State to provide bus fare for the

prospective juror. Without addressing Slovis’ request, the court excused the juror

for cause due to financial hardship. Lebron acknowledges that counsel objected to

Juror Simmons’ dismissal; however, he contends that counsel was ineffective for

failing to question Juror Simmons regarding the extent of his financial hardship.

The postconviction court denied this claim noting,

      Lebron cites no authority for his argument that counsel should have
      pursued alternate transportation to enable Mr. Simmons to attend jury
      duty, and this Court finds none. It is highly unlikely that funds would
      have been available in the trial court’s budget to provide bus fare for
      one particular juror or that the Sheriff would have been willing to
      transport him. Whether any of the suggested accommodations would
      have been possible or would have alleviated Mr. Simmons’ financial
      hardship, the fact remains that counsel did object when this potential
      juror was stricken from the panel. Therefore, the issue was properly
      preserved for appeal, and he cannot establish prejudice.

      Essentially, Lebron alleges that his counsel performed deficiently by failing

to “ensure” that one of only two prospective African-American jurors was

provided with a sufficient opportunity to serve on the jury. This claim fails under

                                        - 23 -
both the deficiency and prejudice prongs of Strickland. When the court excused

Juror Simmons for cause, trial counsel Slovis objected in a timely and proper

manner. By objecting, Slovis alerted the trial court that it may have erred in

excusing Juror Simmons, and provided the court with a possible solution as well as

an opportunity to correct the error immediately. Strickland does not require

counsel to ask every question the client thinks is appropriate, and counsel cannot

be deemed deficient simply because he or she did not preserve the client’s desired

jury makeup or because he or she failed to object as fervently as the client wishes.

We conclude that Slovis performed appropriately during jury selection, and that his

representation of Lebron did not fall below the objective standards of

reasonableness delineated in Strickland.

      Second, Lebron alleges counsel failed to ensure that prospective jurors

during the 1998 penalty phase were properly informed as to the law governing the

imposition of the death penalty. The postconviction court denied this claim, noting

that Lebron did not challenge the information given to prospective jurors prior to

the 2005 penalty phase. As the postconviction court correctly noted, the only

relevant penalty phase occurred in 2005, and any claim associated with the 1998

penalty phase—the first of four penalty phases—is irrelevant. See Lebron I, 799

So. 2d at 1021.




                                        - 24 -
        Third, Lebron alleges counsel performed ineffectively when he failed to

move to strike the jury panel or properly rehabilitate the panel after Juror Rombach

stated that it would be difficult for him to believe that a law enforcement officer

would testify untruthfully. Lebron acknowledges that counsel moved to strike this

prospective juror for cause, but contends that counsel performed ineffectively

when he did not present the trial court with case law demonstrating that it was

erroneous not to excuse Juror Rombach for cause.

      When Juror Rombach’s panel entered the courtroom, the parties had already

selected twelve jurors and one alternate. Those jurors were dismissed from the

courtroom and a new panel, which included Juror Rombach, was seated and

questioned for the purpose of selecting a second alternate juror. During the course

of questioning Juror Rombach’s panel, both the State and the defense backstruck

one previously approved juror from the first panel, leaving three open spots (one

juror and two alternates) to fill. While other prospective jurors remained in the

courtroom, Juror Rombach, a former police officer, strongly indicated during voir

dire that he would likely find the testimony of a police officer to be more credible

than a normal witness because of the procedural checks—i.e., police reports,

supervisor checks, and grand jury proceedings—he believed increased the

credibility of officer testimony during trial. Lebron’s counsel objected to Juror

Rombach’s testimony and moved to strike him for cause.



                                        - 25 -
      DEFENSE COUNSEL: It is not proper to let a prospective juror who
      was a police officer to tell this jury panel and pollute it with things
      like, well, generally I know they go through their reports and check
      their reports and supervisors have taken care of it, they’re going to tell
      the truth when they come here; that’s not for a jury to hear, and that is
      improper and prejudicial questioning.
             The only question that’s of importance is, is he going to take
      what a police officer says more than he would from a regular citizen,
      is he predisposed to believe a police officer.

      THE COURT: The only problem with cause is the case law in the
      State of Florida indicates there is no problem with a juror giv[ing] a
      police officer’s testimony great weight.

The court denied the challenge for cause, and defense counsel struck Juror

Rombach peremptorily. We conclude that defense counsel Slovis acted properly

and not deficiently when he articulated a clear objection to the State’s questioning

of Juror Rombach, by challenging Juror Rombach for cause and, when that

challenge was denied, struck him peremptorily.

      Moreover, we have previously held that to demonstrate prejudice in the

denial of challenges for cause in a postconviction proceeding, the defendant must

show that one of the jurors on the panel was actually biased. See Carratelli v.

State, 961 So. 2d 312, 323 (Fla. 2007). Under the actual bias standard, the

defendant must demonstrate that the juror in question was not impartial, and the

evidence of bias must be plain on the face of the record. Id. Of the prospective

jurors present in the courtroom at the time Juror Rombach was questioned and

struck, only three—Denise Annas (juror), Melba Anderson (alternate), and



                                        - 26 -
Rebecca Riehm (alternate)—sat on the jury. Only Juror Annas was a member of

the panel that reached a verdict. Therefore, the only juror Lebron could assert was

prejudicially impacted by Juror Rombach’s comments was Juror Annas. However,

Lebron does not allege that Juror Annas, or any other juror who served on the

panel, was actually biased. As a result, we conclude that Lebron has not satisfied

the requisite prejudice standard because he has failed to demonstrate that a member

of the jury who adjudicated Lebron’s guilt was actually biased.

      For the reasons stated above, we affirm the postconviction court’s denial of

this claim, as all three subclaims lack merit.

       Failure to Move for a Mistrial—Prosecutor’s Opening Statement

      Lebron contends that his counsel was ineffective for failing to move for a

mistrial when the State, during its opening statement, referred to physical and

testimonial evidence that was not ultimately introduced during trial. He contends

that the prosecutor’s opening statement, which referenced witnesses Jesenia Ortiz,

Carmen Berrios, and Martin Bullard, served as an improper conduit for the State to

present evidence that Lebron attempted to illegally manufacture an alibi by bribing

and threatening witnesses without affording Lebron with an opportunity to rebut

those allegations. Lebron also alleges that the State’s opening statement with




                                         - 27 -
respect to these witnesses resulted in the erroneous admission of Williams 11 rule

evidence.

      In Florida, a prosecutor’s comments will merit a mistrial only when they

deprive the defendant of a fair and impartial trial, materially contribute to the

conviction, are so harmful or fundamentally tainted as to require a new trial, or are

so inflammatory they might have influenced the jury to reach a more severe verdict

than it would have otherwise rendered. Spencer v. State, 645 So. 2d 377, 383 (Fla.

1994); see also Dessaure v. State, 891 So. 2d 455, 464-65 (Fla. 2004) (“An order

granting mistrial is required only when the error upon which it rests is so

prejudicial as to vitiate the entire trial, making a mistrial necessary to ensure that

the defendant receives a fair trial.”). Here, Ortiz, Berrios, and Bullard—the three

witnesses mentioned in the 1998 opening statements—testified during the 1997

trial that resulted in a mistrial. There is no evidence in the record demonstrating

that the State referenced these witnesses in bad faith or with the intent to inflame

the jury. See Perez v. State, 919 So. 2d 347, 363 (Fla. 2005). Rather, it appears

that based on the 1997 trial, the State mentioned these witnesses during opening

statements with the intent to present them during the 1998 retrial. Thus, the

prosecutor’s comments were consistent with the purpose of opening statements,

and were not improper even though the State ultimately did not present these

      11. Williams v. State, 110 So. 2d 654 (Fla. 1959).


                                         - 28 -
witnesses during trial. See Occhicone v. State, 570 So. 2d 902, 904 (Fla. 1990)

(Occhicone I) (noting that “Opening remarks are not evidence, and the purpose of

opening argument is to outline what an attorney expects to be established by the

evidence.” (emphasis supplied)). Further, although the State did not present these

specific witnesses to establish that Lebron attempted to manufacture an alibi, the

State presented similar testimony from other witnesses reflecting that Lebron had

asked them to lie with regard to where he was located on the day of the murder.

Thus, Lebron had the opportunity to rebut the allegation that he was attempting to

improperly influence witnesses to provide him with an alibi, although not through

the specific witnesses mentioned by the State during its opening statement.

      Since it is clear that the prosecutor’s fleeting remarks during opening

statements did not warrant a mistrial, we conclude that Lebron has failed to

establish prejudice, as a reasonable probability does not exist sufficient to

undermine confidence in his guilt that, but for the allegedly improper prosecutorial

remarks made during opening statements, the result of the trial would have been

different. We deny relief on this claim.

                  Failure to Properly Impeach State Witnesses

      Lebron contends that trial counsel performed ineffectively when he failed to

adequately attack the credibility of several State witnesses. He contends that had

counsel possessed the transcripts, depositions, and records of prior convictions of



                                        - 29 -
State witnesses during cross-examination, counsel could have attacked the

credibility of these witnesses or pointed out inconsistencies between the witnesses’

trial testimony and their previous statements and testimony.

      Lebron’s allegations do not warrant relief under Strickland because Lebron

does not articulate with specificity the manner in which counsel’s alleged failure to

properly impeach several State witnesses demonstrates either deficiency or

prejudice. See Spera, 971 So. 2d at 758. Although Lebron alleges that counsel

“could have impeached the state’s witnesses with transcripts,” he does not

sufficiently allege what information counsel could have used to impeach these

witnesses or otherwise refuted their testimony. He also fails to articulate how

counsel’s failure to impeach State witnesses prejudicially impacted his trial to such

an extent that confidence in his guilt has been undermined. As a result, this claim

was insufficiently pled and was properly summarily denied by the postconviction

court. See Johnston v. State, 70 So. 3d 472, 483 (Fla. 2011) (holding that the

lower court did not err in issuing a summary denial of claims for which the

defendant presented only bare, conclusory allegations).

            Failure to Move for a Mistrial—Williams Rule Evidence

      During Lebron’s 1998 guilt phase trial, the prosecutor asked Mark Tocci if

Lebron had ever bragged to him about crimes Lebron had committed in the past.

Defense counsel immediately objected to the question as leading. That objection



                                       - 30 -
was overruled by the trial court, and Tocci responded that Lebron only bragged to

him about the theft of a car, for which he went to jail in Orange County. Defense

counsel immediately and successfully moved to strike this comment. The

prosecutor then asked a related question as to whether Tocci believed Lebron when

Lebron would tell him about crimes that Lebron had purportedly committed. Tocci

responded “no,” and counsel did not object or move for a mistrial at that time.

      Lebron contends that counsel’s failure to object or move for a mistrial in

response to this second statement constitutes deficient performance. He supports

this claim by noting that later in the trial proceedings, defense counsel moved for a

mistrial on this specific portion of Tocci’s testimony, but the trial court denied that

request because defense counsel did not object to either the prosecutor’s second

question or Tocci’s answer. Lebron further contends that the erroneous admission

of collateral crimes evidence is presumptively prejudicial because the admission of

that testimony creates a danger that the jury may view the defendant’s bad

character or propensity to commit crimes as evidence of guilt of the crime charged.

      Without addressing deficiency, we conclude that this claim fails the

prejudice prong of Strickland. Tocci’s one-word negative response to the

prosecutor’s second question conveyed that Tocci did not believe Lebron when

Lebron would talk about criminal misconduct. This testimony does not constitute

improper Williams rule evidence, and arguably benefitted Lebron’s defense by



                                         - 31 -
showing that Lebron was known among his friends to be a man of words, but not

action. Further, considering the substantial evidence supporting Lebron’s guilt, see

Lebron I, 799 So. 2d at 1001-03, we conclude that but for counsel’s failure to

object to the prosecutor’s second question and Tocci’s one-word response, a

reasonable probability sufficient to undermine our confidence in Lebron’s guilt has

not been presented nor would the outcome of Lebron’s guilt phase trial have been

different. Accordingly, we conclude that Tocci’s one-word response to the

prosecutor’s second question was not prejudicial and is distinguishable from other

cases that addressed the prejudicial impact of the erroneous introduction of

Williams rule evidence. See, e.g., Jackson v. State, 451 So. 2d 458, 460-61 (Fla.

1984); Schofield v. State, 67 So. 3d 1066, 1071-72 (Fla. 2d DCA 2011); Jackson v.

State, 627 So. 2d 70, 71 (Fla. 5th DCA 1993). We affirm the denial of this claim.

   Failure to Present Roswell Summers as a Witness During the 1998 Trial

      Lebron contends that Danny Summers’ testimony during the 1998 trial was

critical to the prosecution’s case, and that trial counsel performed deficiently when

he failed to: (1) present Roswell Summers, Danny’s father, as a witness to impeach

the credibility and testimony of Danny; (2) file a motion to establish the

unavailability of Roswell during the 1998 retrial and introduce his former

testimony from Lebron’s first guilt phase trial; and (3) understand the procedures




                                        - 32 -
necessary to properly impeach a State witness through the testimony of other

witnesses. This claim fails for two reasons.

      First, Lebron has failed to establish either deficiency or prejudice because he

has failed to present any evidence that demonstrates Roswell was either willing or

able to testify during Lebron’s 1998 guilt phase trial. See Melton, 949 So. 2d at

1003; Nelson, 875 So. 2d at 583. Second, the claim fails because counsel’s

decision not to present Roswell was based on a sound trial strategy. During the

original 1997 trial, Danny was presented by the State to describe his relationship

with Lebron and the events on the day of the murder. The State next presented

Roswell, who testified that Danny had initially lied to him about the location where

he (Danny) had witnessed a murder. Roswell testified that Danny first told him

that he had witnessed a murder at Church Street Station. Roswell then testified

that Danny changed his story and told Roswell that he had actually witnessed a

murder at a house.

      During the 1998 retrial, Danny testified on direct examination that he did not

immediately tell his parents about witnessing a murder. On cross-examination,

trial counsel Slovis asked Danny whether he had initially told Roswell that

something happened at Church Street Station. Danny responded, “I might have,

but I don’t remember.” During the evidentiary hearing, counsel testified that

Danny never concealed that he was deceptive and untruthful when he first told his



                                       - 33 -
parents about the facts of the murder and counsel concluded that it would not have

been a sound trial strategy to present Roswell as the only defense witness solely to

rebut Danny’s testimony. According to counsel, the defense did not want to

sacrifice the procedural advantage of presenting the last closing statements simply

to address a point that was essentially admitted to by Danny. Counsel’s

evidentiary hearing testimony suggests a carefully considered defense and

provided a proper evidentiary basis for the postconviction court to deny relief.

Consequently, we conclude that relief is not warranted on this claim.

      Failure to Object to the Hearsay Testimony of Detective Rodriguez

      During the 1998 trial, the State asked Detective Rodriguez whether Stacie

Kirk had provided him with directions to find a shotgun that was believed to

belong to Lebron. Detective Rodriguez answered in the affirmative and defense

counsel immediately objected to this line of questioning. The objection was

overruled by the trial court. Next, Detective Rodriguez began to describe Kirk’s

directions but defense counsel again objected to his testimony alleging it was

hearsay. Without a ruling on the objection, the prosecutor rephrased his question

and the detective testified that he followed Kirk’s instructions but did not locate the

shotgun. Shortly thereafter, during redirect examination, the State asked the

detective whether it was possible the shotgun was still in New York, to which he

responded, “as far as I’m concerned, it probably is.” Defense counsel did not



                                        - 34 -
object at that time to the State’s question. Lebron contends counsel performed

ineffectively when he failed to object to this question.

      We affirm the postconviction court’s denial of this claim. Lebron’s counsel

did not perform deficiently, as he objected to the prosecutor’s line of questioning

with respect to the location of the gun. Furthermore, because the trial court

overruled counsel’s general objection to the entire line of questioning, there is no

reasonable probability that, had counsel objected to the more specific follow-up

question asked by the prosecutor, that the trial court would have sustained the

objection. Accordingly, this claim fails the prejudice prong of Strickland.

                          Lebron’s Penalty Phase Claims

      Lebron also challenges the postconviction court’s denial of his eight penalty

phase claims. Although Strickland serves as a baseline to assess both guilt and

penalty phase ineffectiveness claims, this Court has developed a more detailed test

for penalty phase challenges. One of our principal concerns in deciding whether

counsel exercised reasonable professional judgment during a penalty phase

proceeding is whether counsel should have presented a mitigation case. See

Wiggins v. Smith, 539 U.S. 510, 522-23 (2003). We also focus on whether the

investigation supporting counsel’s decision to not introduce certain mitigating

evidence was itself reasonable. Id. at 523. In assessing whether counsel’s

investigation was reasonable under prevailing professional norms, we conduct an



                                        - 35 -
objective, context-dependent consideration of the challenged conduct as seen from

counsel’s perspective at the time. Id. Furthermore,

             In the context of penalty phase errors of counsel, the prejudice
      prong of Strickland “is shown where, absent the errors, there is a
      reasonable probability that the balance of aggravating and mitigating
      circumstances would have been different or the deficiencies
      substantially impair confidence in the outcome of the proceedings.”
      Hoskins[v. State, 75 So. 3d 250, 254 (Fla. 2011)] (quoting Gaskin v.
      State, 737 So. 2d 509, 516 n.14 (Fla. 1999), receded from in part on
      other grounds by Nelson v. State, 875 So. 2d 579, 582-83 (Fla. 2004)).
             [A defendant] “must show that but for his counsel’s deficiency,
      there is a reasonable probability he would have received a different
      sentence. To assess that probability, we consider ‘the totality of the
      available mitigation evidence—both that adduced at trial, and the
      evidence adduced in the [evidentiary hearing]’—and ‘reweig[h] it
      against the evidence in aggravation.’ ” Porter [v. McCollum, 558 U.S.
      30, 41 (2009)] (quoting Williams [v. Taylor, 529 U.S. 362, 397-98
      (2000))]. See also Wiggins, 539 U.S. at 534. However, the Supreme
      Court reiterated in Porter that “[w]e do not require a defendant to
      show ‘that counsel’s deficient conduct more likely than not altered the
      outcome’ of his penalty proceeding, but rather that he establish ‘a
      probability sufficient to undermine confidence in [that] outcome.’ ”
      Porter, [550 U.S. at 44] (quoting Strickland, 466 U.S. at 693-94).

Simmons v. State, 105 So. 3d 475, 503 (Fla. 2012) (parallel citations omitted).

             Failure to Conduct a Reasonable Investigation into
       Lebron’s Background, Adverse Development, and Mental Health

      Lebron contends that penalty phase counsel failed to adequately investigate

and present substantial statutory and nonstatutory mitigating evidence. According

to Lebron, had counsel presented evidence with regard to his background, his

adverse development, and his mental and psychological health, the mitigating

circumstances would have outweighed the aggravating circumstances, and, given

                                       - 36 -
the seven-to-five jury recommendation, the jury would have recommended a life

sentence for the murder. To support these claims, Lebron presented Dr.

Cunningham, a clinical forensic psychologist, and Dr. Eisenstein, a

neuropsychologist and expert in the fields of clinical psychology, forensic

psychology, and neuropsychology.

      During the evidentiary hearing, Dr. Cunningham testified that he reviewed

Lebron’s background, education, and mental health records and interviewed

Lebron and several of his friends and family members. Based on his evaluation,

Dr. Cunningham identified thirty-two major adverse developmental factors in five

different categories that he believed impacted Lebron during his childhood and

teen years and could have been presented during the 2005 penalty phase. Dr.

Cunningham also opined that Lebron’s adverse developmental factors created

substantial risk factors for delinquency and criminal violence. Dr. Eisenstein

testified that Lebron suffers from a frontal lobe impairment that diminishes his

ability to make rational life decisions, think logically, and show flexibility and

control in decision making. Dr. Eisenstein also diagnosed Lebron with bipolar

disorder, attention deficit hyperactive disorder (ADHD), borderline personality

disorder, reactive attachment disorder, paranoid personality disorder, and

intermittent explosive disorder (IED). He further concluded that Lebron suffers

from functional brain impairment and cognitive brain dysfunction, and believed



                                        - 37 -
that Lebron was suffering from an extreme mental and emotional disturbance at the

time of the crimes.

      To rebut the testimony of Dr. Cunningham and Dr. Eisenstein, the State

presented Dr. Danziger, a psychiatrist and expert in forensic psychiatry,

addictionology, and psychiatry. Dr. Danziger testified that Lebron suffers from

antisocial personality disorder, polysubstance dependence, which was in remission,

and multiple learning disabilities. However, Dr. Danziger did not believe that

Lebron suffers from paranoid personality disorder because Lebron did not exhibit a

sense of suspiciousness or believe that others were plotting against him. Dr.

Danziger also could not identify anything from Lebron’s background and records

that would support a diagnosis of bipolar disorder. He testified that Lebron denied

manic episodes, and that nothing in the sixteen years of prison records indicated

that Lebron was actively suffering from mania, hypomania, or manic episodes. 12

Dr. Danziger also excluded reactive attachment disorder and IED. He explained

that the clinical diagnosis of IED requires several discrete episodes that

demonstrate an inability to resist aggressive impulses which are out of proportion

to psychosocial stresses. Here, Dr. Danziger concluded that the facts of the murder



        12. According to Dr. Danziger, a manic episode is characterized by a mood
that is persistently elated or euphoric and is a necessary component to diagnose
bipolar disorder. Hypomania involves at least four days of such symptoms, and
mania involves seven days of symptoms.


                                        - 38 -
and robbery demonstrate that Lebron’s conduct during the crimes was calculated,

planned, and organized rather than sudden and disproportionately aggressive. He

also concluded that the evidence in support of the diagnosis of ADHD was

equivocal, and that available evidence did not indicate Lebron was suffering from

an extreme emotional or mental disturbance at the time of the murder. Finally, Dr.

Danziger testified that he did not believe there was a direct correlation between

Lebron’s childhood and his ability to understand his actions on the day of the

murder.

      Penalty phase counsel testified with regard to his mitigation strategy for

Lebron’s fourth penalty phase. Counsel explained that he began his penalty phase

investigation in the late 1990s and continued to refine his mitigation strategy with

each subsequent penalty phase. During the investigation, he acquired Lebron’s

school records and personally visited the Pleasantville Cottage School to obtain

detailed information about Lebron. Counsel testified that he spoke with nearly

every person he thought might possess relevant mitigation information and

followed an extensive mitigation checklist to ensure that his investigation was

thorough. He directed his investigator to interview both Lebron and Lebron’s

mother, using the checklist as a guide to identify possible mitigation. Lebron did

not provide counsel with the names of any friends or family members who could




                                        - 39 -
have helped with the investigation, and, despite his independent investigative

efforts, counsel was unable to locate Lebron’s former stepfather, Tony Ortiz.

      Counsel testified that he had originally retained Dr. Henry Dee to conduct a

clinical interview as well as psychological and neuropsychological testing of

Lebron. Dr. Dee concluded that Lebron exhibited signs of frontal lobe impairment.

However, Dr. Dee also advised counsel that Lebron was “the coldest antisocial

personality disorder [he had] ever seen.” (Emphasis supplied.) Dr. Dee was

astounded by Lebron’s ability to emotionally react to situations while

simultaneously maintaining the ability to make rational, calculated choices and

address each situation in a way he felt appropriate. Lebron’s counsel testified that

he retained Dr. Dee in nearly every capital case in which he had participated, and

that Dr. Dee’s evaluation of Lebron “floored” him because he “never heard [Dr.

Dee] describe anybody that way.”

      Based on Dr. Dee’s evaluation of Lebron, counsel made a strategic decision

not to present mental health mitigation because he did not want to expose Lebron

to a compelled mental health examination. 13 Instead of presenting Dr. Dee, Dr.


       13. In Dillbeck v. State, 643 So. 2d 1027, 1031 (Fla. 1994), we held that
when a defense expert who has interviewed the defendant will be presented to
testify during a capital penalty phase proceeding as to the presence of mental
health mitigation, the State may hire its own mental health expert to examine the
defendant, and that expert will be allowed to testify at trial to rebut the defense
expert’s testimony. Our holding has since been incorporated into Florida Rule of
Criminal Procedure 3.202.

                                       - 40 -
McClane was hired to only review the discovery and records, which allowed

counsel to present mental health testimony about Lebron through his medical

records without having to submit Lebron to a compelled mental health evaluation

by a State expert.

      Counsel did not present evidence of an extreme mental or emotional

disturbance because Lebron continued to maintain that he was innocent and not

present at the crime scene when the murder occurred. As a result, Dr. Dee could

not develop an opinion of Lebron’s mental state at the time of the crime, or

whether Lebron’s ability to conform his conduct to the requirements of law was

substantially impaired. Even if Lebron had discussed his mental state at the time

of the crime, Dr. Dee concluded that such evidence would have been outweighed

by evidence demonstrating Lebron’s unique ability to react to emotionally charged

situations in a controlled, rational, and calculated manner. In light of his

investigation into Lebron’s background and mental health, counsel testified that the

strategy during the 2005 penalty phase trial was to present only Lebron’s mother to

provide background information about Lebron’s life, his relationship with her, his

struggles in school, and his troubled childhood, and then to introduce mental health

mitigation outside the presence of the jury through psychological records during

the Spencer hearing.




                                        - 41 -
                                       Analysis

      We have previously affirmed a trial court’s finding that counsel’s

performance was not deficient where counsel conducted a reasonable investigation

into mental health mitigation prior to trial and then made a strategic decision not to

present that information. See Floyd v. State, 18 So. 3d 432, 453-54 (Fla. 2009);

Jones v. State, 732 So. 2d 313, 317 (Fla. 1999); Rutherford v. State, 727 So. 2d

216, 223 (Fla. 1998). For example, in Floyd, the mental health expert concluded

that the supposedly mitigating evidence would cause more harm than good in light

of Floyd’s antisocial personality disorder diagnosis, the fact that he killed his

brother at age fourteen, and the inconsistencies between the statements of Floyd’s

parents. Id. at 454. We affirmed the postconviction court’s finding that counsel

properly relied upon the mental health expert and made a strategic decision not to

present mental health mitigation during the penalty phase. Id.

      Here, as in Floyd, we conclude that Lebron’s counsel did not perform

deficiently. His lawyer testified that he has tried over seventy murder cases and

conduced approximately twenty-five penalty phase trials. He began his mitigation

investigation in this case during the late 1990s, and with each penalty phase he

continued to reconsider the evidence and refine his strategy. He reviewed family,

school, and mental health records. He personally interviewed Lebron’s mother and

several individuals from the Pleasantville Cottage School to gain perspective on



                                         - 42 -
Lebron’s life and childhood. He retained Dr. Dee, a well-known and well-

respected mental health expert, to evaluate Lebron. When Dr. Dee did not provide

favorable mitigation information, counsel retained a second expert, Dr. McClane,

to offer testimony about Lebron through his medical records so that Lebron would

not be subjected to a compelled mental health evaluation.

      Further, when Dr. Dee advised counsel that Lebron suffered from the most

aggravated antisocial personality disorder he (Dr. Dee) had ever seen, counsel

strategically decided not to present mental health mitigation for fear that the

introduction of mental health mitigation would subject Lebron to a compulsory

mental health evaluation by a State expert and would open the door to unfavorable

testimony regarding the extent of Lebron’s antisocial personality disorder.

Counsel decided the best strategy was to mitigate the evidence offered, without

presenting witnesses who he believed to be non-credible. See Lebron III, 982 So.

2d at 657. Counsel presented Lebron’s mother, who testified about Lebron’s

family history and described his troubled childhood. These decisions were both

reasonable and tactical and were reached after counsel evaluated the available

evidence. Counsel ultimately decided—after having the unique opportunity to

reconsider his penalty phase strategy three times—that Lebron’s best chance of

receiving a life sentence was if mental health mitigation was not presented to the

jury. See Rutherford, 727 So. 2d at 223 (“Strategic decisions do not constitute



                                        - 43 -
ineffective assistance if alternative courses of action have been considered and

rejected.” (quoting State v. Bolender, 503 So. 2d 1247, 1250 (Fla. 1987))). Simply

because Lebron has now secured favorable mental health testimony does not

render counsel’s initial decision not to present mental health mitigation

unreasonable. Floyd, 18 So. 3d at 454 (“Trial counsel’s investigation into mental-

health mitigation ‘is not rendered incompetent merely because the defendant has

now secured the testimony of a more favorable mental health expert.’ ” (quoting

Asay v. State, 769 So. 2d 974, 986 (Fla. 2000))). Accordingly, we conclude

counsel conducted a reasonable mitigation investigation into Lebron’s background,

mental health, and adverse development, and that counsel’s decision not to present

this mitigation was reasonable, strategic, and did not constitute deficient

performance.

      Lebron’s claim also fails the prejudice prong of Strickland because he

cannot establish that had the evidence offered during the evidentiary hearing been

presented during his 2005 penalty phase trial, there is a reasonable probability he

would have received a different sentence. See Simmons, 105 So. 3d at 503.

Although Dr. Cunningham and Dr. Eisenstein could have presented relevant

mitigating information about Lebron’s background, mental health, and adverse

development during the 2005 penalty phase proceeding, by introducing this

testimony counsel would have opened the door to the introduction of damaging



                                        - 44 -
testimony concerning the extent of Lebron’s antisocial personality disorder. For

example, a State expert could have testified that, as Dr. Dee conveyed to counsel,

Lebron exhibited a remarkable antisocial ability to respond to emotionally charged

situations in a calculating and rational way. A State expert also could have

testified, as Dr. Danziger did, that Lebron exhibited several antisocial personality

traits including: (1) a repeated pattern of criminal behavior; (2) deceitfulness,

lying, and conning behavior; (3) irritability, aggressiveness, and repeated acts of

violence; and (4) consistent irresponsibility between the ages of 18 and 21.

Finally, a State expert could have testified, as Dr. Danziger did, that the facts of the

robbery and murder suggested that Lebron planned and executed this crime

through the use of organization and forethought.

      Thus, had counsel introduced expert testimony about Lebron’s mental

health, he would have triggered the admission of highly unfavorable evidence in

rebuttal that would have undercut the mitigation value of the testimony already

presented during the penalty phase, particularly that Lebron was a product of a

dysfunctional home and suffered a troubled childhood. See Reed v. State, 875 So.

2d 415, 437 (Fla. 2004) (“An ineffective assistance claim does not arise from the

failure to present mitigation evidence where that evidence presents a double-edged

sword.”). Moreover, the evidence presented by Dr. Cunningham about Lebron’s

family background and his adverse development was largely cumulative to the



                                         - 45 -
testimony and evidence presented during Lebron’s 2005 penalty proceedings and

addressed by this Court on appeal. See Lebron III, 982 So. 2d at 656, 661-64.

      Based on the established aggravation (prior violent felony and the murder

was committed during the commission of a robbery), the relative lack of mitigation

(zero statutory mitigating circumstances and seven nonstatutory mitigating

circumstances with none given more than “little weight”), the potential for

admission of highly unfavorable mental health evidence in rebuttal, and the

cumulative nature of some adverse development evidence, we conclude that trial

counsel’s failure to present evidence introduced by Lebron during the

postconviction evidentiary hearing does not undermine our confidence in the

outcome of Lebron’s 2005 penalty phase proceeding. Consequently, Lebron has

failed to establish ineffective assistance of counsel under either prong of Strickland

and we affirm the postconviction court’s denial of these claims.

     Alleged Failure to Conduct a Reasonable Investigation into Lebron’s
     Substance Abuse During the Weeks and Months before the Murder

      Lebron contends that counsel performed deficiently when he failed to

conduct a reasonably comprehensive investigation into his substance abuse during

the weeks and months before the homicide. Lebron claims that if counsel had

conducted a reasonably competent investigation, he would have located additional

witnesses who could have testified about Lebron’s substance abuse.




                                        - 46 -
      During the evidentiary hearing, counsel testified that he inquired into

Lebron’s drug use, both around the time of the murder and throughout his life, but

his investigation revealed that Lebron was not using drugs or alcohol (other than

casual marijuana use) around the time of the murder. Lebron told counsel and the

investigators that he was “an experimenter as opposed to an abuser,” and that he

would try drugs in social situations but would not continue to use them. Lebron

denied heavy drinking, and Lebron’s friends also indicated that Lebron was not a

heavy drinker or drug user. Counsel was never informed, by Lebron or anyone

else, that Lebron was habitually drinking a quart of vodka and using cocaine as

Lebron claimed during the postconviction proceedings. Additional evidentiary

hearing testimony from Dr. Danziger indicated that although Lebron self-reported

the use of drugs and alcohol near the time of the murder, the facts of the crime did

not suggest that Lebron was intoxicated or suffering from impaired mental

faculties due to substance abuse. Rather, the facts indicated that Lebron possessed

a relatively stable mental state and was executing a deliberate scheme to rob and

murder the victim.

      We conclude that counsel conducted a reasonable investigation into

Lebron’s drug and alcohol use. Counsel thoroughly investigated Lebron’s use of

drugs and alcohol and discovered that Lebron’s drug use was casual and primarily

limited to marijuana. Neither Lebron nor his friends described him as a drug or



                                       - 47 -
alcohol abuser. Thus, despite Lebron’s current position that he was habitually

abusing drugs and alcohol at the time of the crime, we conclude that counsel’s

investigation into Lebron’s drug and alcohol use was reasonable and clearly within

the wide range of professionally competent assistance. Strickland, 466 U.S. at 690.

      Lebron also fails the prejudice prong of Strickland because he cannot

demonstrate that the introduction of evidence concerning Lebron’s alleged drug

and alcohol abuse would have created a reasonable probability that the jury would

have recommended life. The record reflects that even if Lebron was using drugs or

alcohol or both during the months, weeks, days, or even hours before the crime, the

drugs or alcohol had no identifiable impact on his ability to plan, organize, and

execute the robbery and murder of the victim. This claim does not undermine our

confidence in Lebron’s sentence of death and we affirm the postconviction court’s

denial of this claim, as it fails both elements required by Strickland.

         Failure to Present Evidence of Incomplete Brain Development

      According to Lebron, on May 25, 2004, the National Institutes of Health

(NIH) published a study proving that the region of the human brain that inhibits

risky behavior and volitional control is not fully formed and developed until an

individual is approximately 25 years old. Lebron contends that counsel, knowing

that Lebron was 21 years old at the time of the crime, performed deficiently when

he failed to present this study during the 2005 penalty phase trial. Lebron alleges



                                         - 48 -
that counsel’s failure to present the study prejudiced him because the study proved

that his emotional maturity was less than previously believed.

      When a capital defendant is not a minor, no per se rule exists which

pinpoints a particular age as an automatic factor in mitigation. Rather the

existence and weight to be given to the age mitigating circumstance depends on the

evidence presented during trial and the sentencing hearing. See Shellito v. State,

701 So. 2d 837, 843 (Fla. 1997); see also Nelson v. State, 850 So. 2d 514, 528-29

(Fla. 2003). For example, evidence that demonstrates a defendant’s mental,

emotional, or intellectual age was lower than his or her chronological age would

support the finding of age as mitigation. Sims v. State, 681 So. 2d 1112, 1117

(Fla. 1996).

      Without addressing deficiency, we conclude that Lebron has failed to

establish prejudice because the introduction of the study would have had little or

no effect on the jury’s view of Lebron’s age as a mitigating circumstance. We

noted the following on appeal from Lebron’s fourth penalty phase:

      During the 2005 penalty-phase proceeding, there was some evidence
      presented that Lebron functioned at a mental, emotional, and
      intellectual level below his chronological age, but conversely, there
      was also contradicting evidence that supported the opposite
      conclusion. A neuropsychological evaluation described Lebron as (1)
      “an extremely engaging youngster”; (2) highly motivated to perform
      well and attentive; (3) showing no evidence of disordered or
      delusional thought; (4) having an IQ of ninety-seven, which is in the
      “average range of intellective ability”; (5) exhibiting “no evidence of
      a dyslexia or dysgraphia for numbers or spatial disorganization of

                                       - 49 -
      numbers”; and (6) although slightly behind academically, having
      everything (e.g., brain functioning) needed to succeed. . . . Lebron
      lacks factors to link his chronological age to any immaturity. . . .
      Moreover, the record is virtually devoid of any evidence with regard
      to how Lebron functioned from the age of eighteen until Oliver’s
      murder . . . . The manner in which Lebron functioned at the time of
      Oliver’s murder would have been the most crucial evidence with
      regard to this age mitigator. The evidence is consistent with a finding
      that Lebron could function as a typical twenty-one-year-old.

Lebron III, 982 So. 2d at 660 (emphasis supplied). Thus, even if counsel

introduced the NIH study during the penalty phase proceedings, the general

findings in that study would have been significantly outweighed by the specific

evidence introduced demonstrating that, at the time of the murder, Lebron was

functioning as a typical 21-year-old adult. This conclusion is further supported by

the fact that the 2005 penalty phase jury unanimously found that Lebron’s age was

not a mitigating factor. See Lebron III, 982 So. 2d at 657. We conclude that

Lebron has failed to establish that a reasonable probability exists sufficient to

undermine our confidence in his sentence of death that, but for the introduction of

the NIH study, the outcome of the penalty proceedings would have been different.

We affirm the postconviction court’s denial of this claim.




                                        - 50 -
                  Failure to Present Positive Prisoner Evidence

      Lebron alleges that counsel was ineffective for failing to present evidence

that Lebron would have adjusted positively to a life in prison. 14 During the

evidentiary hearing, counsel testified that he was aware of Lebron’s behavior in

prison, but decided not to present positive prisoner evidence because Lebron had

been investigated for trying to escape from prison. He testified that Lebron was

never disciplined for the attempted escape, but knew that the State was aware of

the allegation. Counsel was also aware of another incident during which Lebron

allegedly attempted to have a female smuggle a cell phone into prison for him;

however, he could not remember if this incident occurred before or after the 2005

penalty phase. Given the likelihood that the introduction of positive prisoner

evidence would have opened the door to damaging evidence about Lebron’s

attempts to escape and smuggle contraband into prison, the strategic decision to not

present this evidence during the penalty phase was reasonable and clearly within

the wide range of professionally competent assistance. Strickland, 466 U.S. at

690; see also Reed v. State, 875 So. 2d 415, 437 (Fla. 2004). Accordingly, we

affirm the postconviction court’s denial of this claim.


       14. Lebron lists several factors he believes, if presented, would have
demonstrated that he could positively adjust to life in prison, including: (1) his age
(31); (2) a ten-year history of no serious violence; (3) he was often housed in the
general population with other non-death inmates; and (4) he earned his high school
equivalency diploma in prison.

                                        - 51 -
       Failure to Properly Contest the Prior Violent Felony Aggravator

      Finally, Lebron contends that his counsel was ineffective for failing to

properly appeal Lebron’s convictions for the robbery, assault, and kidnapping of

Roger Nasser. In the Nasser case, Lebron initially was convicted of attempted

first-degree murder, robbery with a firearm, and kidnapping, but these convictions

were reversed on appeal because of juror misconduct. See Lebron I, 799 So. 2d at

1004 n.3; see also Lebron v. State, 724 So. 2d 1208 (Fla. 5th DCA 1998). Upon

retrial, the jury returned special verdicts finding that Lebron had committed only

assault with a firearm, robbery (without a firearm), and kidnapping with intent to

commit a felony (without a firearm). Lebron I, 799 So. 2d at 1004 n.3. Lebron

contends that, despite receiving numerous extensions of time, counsel failed to file

a timely appellate brief in the Nasser case, and Lebron’s challenges to his

convictions for the lesser offenses were dismissed. According to Lebron, if

counsel had properly appealed the Nasser convictions, there was a reasonable

probability that the convictions would have been reversed. Lebron contends that

counsel’s failure to properly appeal the Nasser case permitted the Nasser

convictions to improperly serve as a basis for the prior violent felony aggravator,

and that he suffered prejudice because this aggravating factor was the primary

aggravator in support of his sentence of death. The postconviction court denied




                                        - 52 -
this claim, finding that Lebron failed to establish the prejudice prong of

Strickland. 15

       This claim has a unique posture because it is premised on the allegation that

counsel’s ineffectiveness in a non-capital collateral postconviction proceeding

constitutes ineffective assistance in this capital postconviction proceeding. During

the evidentiary hearing, counsel testified that after Lebron was convicted of assault

with a firearm, robbery, and kidnapping, he filed the initial notice of appeal with

the district court. However, after fulfilling his obligations as trial counsel, the trial

lawyer withdrew and the public defender was appointed to represent Lebron on

appeal. Months later, Lebron’s mother rehired previous counsel to represent



        15. The State contends that, pursuant to State v. Kilgore, 976 So. 2d 1066,
1069-70 (Fla. 2007), the postconviction court did not have jurisdiction to rule on
this claim because registry counsel is expressly prohibited from representing a
capital defendant in a postconviction proceeding other than the capital proceeding
for which counsel was appointed. In Kilgore, this Court held that CCRC, like
registry counsel, is not authorized to represent a capital defendant in a non-capital
collateral postconviction proceeding attacking the validity of a felony conviction
that was used as a prior violent felony aggravator in support of a sentence of death.
Id. at 1070. The facts here are distinguishable from Kilgore. Lebron’s current
counsel, registry counsel Mills, did not represent Lebron in the Nasser appeal.
Instead, Mills has presented a claim during Lebron’s capital postconviction appeal
that alleges Norgard’s ineffectiveness during the Nasser case prejudicially
impacted Lebron’s fourth penalty phase trial. Thus, although Lebron’s current
capital postconviction claim is procedurally unique, registry counsel Mills is not
representing Lebron in a collateral non-capital postconviction proceeding, and
therefore is not acting outside of his statutory authority. As such, Kilgore is
inapplicable to the facts at hand and the postconviction court had jurisdiction to
rule on this claim.


                                          - 53 -
Lebron on the Nasser appeal. By the time counsel received the record from the

public defender’s office, he only had approximately two weeks to complete the

appellate brief. Counsel filed a motion for extension of time, and then left for a

pre-planned family vacation. When he returned, he received a notice that the

district court had dismissed the case. Counsel later unsuccessfully filed two

separate motions, requesting that the district court reconsider its decision to

dismiss the appeal. Counsel testified during cross-examination that he believed

that even if he had timely filed the appeal, it would have been unsuccessful

because there were no viable issues that would have justified the reversal of

Lebron’s convictions.

      Lebron now alleges in his capital postconviction appeal that counsel’s

failure to file a timely appellate brief in the Nasser case constitutes ineffective

assistance of counsel. This claim fails for two reasons. First, Lebron’s capital

postconviction appeal is a separate and independent action from the Nasser appeal.

Simply because Lebron was represented by the same counsel during the Nasser

appeal and his 2005 penalty phase does not mean that he can circumvent

procedural rules to raise claims here that should have been raised in a habeas

petition during the Nasser collateral postconviction proceeding. As a result,

Lebron’s claim alleging counsel’s ineffectiveness during a non-capital collateral

proceeding is procedurally barred and improperly raised in this capital appeal.



                                         - 54 -
      Second, Lebron’s claim fails the prejudice prong of Strickland. Even if (1)

counsel had timely filed an appeal in the Nasser case; and (2) the appeal was

somehow successful, Lebron’s current claim would still fail because Lebron was

adjudicated guilty of two other violent crimes 16 that both independently support the

imposition of the prior violent felony aggravating circumstance. See Lebron III,

982 So. 2d at 667 (noting that the trial court relied on three prior violent felonies in

support of a finding that the aggravating factor was present). Thus, even if the

Nasser case never existed, Lebron’s prior criminal conduct would still support the

finding of the same statutory aggravating circumstance. Accordingly, because

Lebron’s claim fails the prejudice prong of Strickland, we affirm the

postconviction court’s denial of this claim.

                                 Cumulative Error

      Lebron’s individual claims of ineffective assistance of counsel during both

the guilt and penalty phases of his trial independently lack merit. Lebron is not

entitled to relief on a cumulative error claim. See Patrick v. State, 104 So. 3d

1046, 1069 (Fla. 2012), cert. denied, 134 S. Ct. 85 (2013).




      16. Those crimes were: (1) a 1993 attempted robbery in New York; and (2)
the aggravated assault with a firearm involving victim Gribben that was committed
a few days before Oliver’s murder. Lebron III, 982 So. 2d at 667.


                                         - 55 -
                                    Conclusion

      In light of the foregoing, we affirm the postconviction court’s denial of

Lebron’s motion for postconviction relief.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, LABARGA, and PERRY,
JJ., concur.
CANADY, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


An Appeal from the Circuit Court in and for Osceola County,
     Belvin Perry, Jr., Judge - Case No. 1996 CF 002147 CR

J. Edwin Mills, Orlando, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Kenneth S. Nunnelley,
Senior Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                       - 56 -